Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 18 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 13, 14,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9056676 B1 to Wang (“Wang”).

Regarding claim 1, Wang teaches a system, comprising a computer (1804) including a processor and a memory, the memory storing instructions executable by the processor (col. 66, line 58 – col. 67, line 16 at least) to: actuate a vehicle to execute a maneuver (shift control; col. 5, lines 5 – 11 at least); determine one of that a human operator is in the vehicle or that a human operator is not in the vehicle (col. 2, lines 15 – 28; col. col. 16, lines 54 – 67; col. 21, lines 16 – 21 at least); select one, and only one, of an in-vehicle human machine interface physically connected to the vehicle (the steering wheel is a human interface [user input component] physically connected to the vehicle) or a mobile user device wirelessly connected for providing commands to the vehicle based on whether a human operator is in the vehicle or is not in the vehicle (col. 3, lines 43 – 53; col. 5, lines 29 – 58 at least); and actuate the vehicle based on commands from, and only based on commands from, the selected one of the in-vehicle human machine interface and the mobile user interface (col. 11, lines 8 – 20).

Regarding claim 2, Wang’s teaching, wherein the instructions to actuate the vehicle include instructions to actuate one or more of a propulsion system (130), a steering system, or a braking system (col. 3, lines 43 – 53; col. 5, lines 29 – 58; col. 9, lines 26 – 32; col. 11, lines 21 - 22 at least).

Regarding claim 11, Wang’s teaching, wherein the instructions to actuate the vehicle to execute the maneuver include instructions to operate the vehicle in an autonomous mode (col. .

Regarding claim 13, Wang’s teaching, wherein the mobile user device is one of a smart phone, a tablet computer, a smart watch, a personal computer, and a key fob (col. ).

Regarding claim 14, Wang teaches a method, comprising: actuating a vehicle to execute a maneuver (shift control; col. 5, lines 5 – 11 at least); determining one of that a human operator is in the vehicle or that a human operator is not in the vehicle (col. 2, lines 15 – 28; col. col. 16, lines 54 – 67; col. 21, lines 16 – 21 at least); selecting one, and only one, of an in-vehicle human machine interface physically connected to the vehicle (the steering wheel is a human interface [user input component] physically connected to the vehicle) or a mobile user device wirelessly connected for providing commands to the vehicle based on whether a human operator is in the vehicle or is not in the vehicle (col. 3, lines 43 – 53; col. 5, lines 29 – 58 at least); and actuating the vehicle based on commands from, and only based on commands from, the selected one of the in-vehicle human machine interface and the mobile user device (col. 11, lines 8 – 20).

Regarding claim 18, Wang teaches a system, comprising: means for actuating a vehicle to execute a maneuver (shift control; col. 5, lines 5 – 11 at least);25Attorney Docket No. 84209610(65080-3538) means for determining one of that a human operator is in the vehicle or that a human operator is not in the vehicle (col. 2, lines 15 – 28; col. col. 16, lines 54 – 67; col. 21, lines 16 – 21 at least); means for selecting one, and only one, of an in-vehicle human machine interface physically connected to the vehicle (the steering wheel is a human interface [user input component] physically connected to the vehicle) or a mobile user device wirelessly connected for providing commands to the vehicle based on whether a human operator is in the vehicle or is not in the vehicle (col. 3, lines 43 – 53; col. 5, lines 29 – 58 at least); and means for actuating the vehicle based on commands from, and only based on commands from, the selected one of the in-vehicle human machine interface and the mobile user device (col. 11, lines 8 – 20).

Allowable Subject Matter
Claims 3 – 10, 12, 15 - 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of vehicle control arbitration, the prior art of record fail to teach, in combination with other limitations, upon determining that [a] human operator is not in the vehicle but that the vehicle is occupied by a passenger, actuate one or more interior control systems based on commands from the in-vehicle human machine interface; upon determining that the human operator is not in the vehicle and that the vehicle is not occupied by a passenger, actuate one or more interior control systems based on a stored environmental parameter; upon determining [a] specified maneuver should not be executed, actuating the selected one of the in- vehicle human machine interface or mobile user device; ignor[ing] commands from [a] mobile user device specifying actuation of one or more interior control systems, and, upon determining that [a] human operator is not in the vehicle and that the vehicle is not occupied by a passenger, actuating one or more interior control systems based on a stored environmental parameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663